Case: 16-20002      Document: 00513596204         Page: 1    Date Filed: 07/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-20002                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            July 18, 2016
DANIEL C. SELUK, JR.; ANDREA D. SELUK,                                     Lyle W. Cayce
                                                                                Clerk
              Plaintiffs - Appellants

v.

CITY OF HOUSTON, TEXAS,

              Defendant - Appellee




                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:15-CV-838


Before REAVLEY, JONES, and SMITH, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed because the procedural due
process claim of the Plaintiffs is alleged to have occurred due to action of the
City ending before the sale of the property in May of 2012 and the state court’s
encouragement in August of 2012. Plaintiffs filed this suit on April 1, 2015.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20002   Document: 00513596204        Page: 2   Date Filed: 07/18/2016



                                   No. 16-20002
Because, as the district court has explained to Plaintiffs, limitations had
expired and barred this lawsuit.
     AFFIRMED.




                                        2